Exhibit 32.1 Certification Pursuant to the requirement set forth in Rule13a-14(b)of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) and Section1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. §1350), Daniel N. Swisher,Jr., President and Chief Executive Officer and Eric H. Bjerkholt, Executive Vice President, Corporate Development and Finance and Chief Financial Officer, of Sunesis Pharmaceuticals,Inc. (the “Company”), each hereby certifies that, to the best of his knowledge: 1. The Company’s Quarterly Report on Form10-Q for the period ended September 30, 2015, to which this Certification is attached as Exhibit32.1 (the “Periodic Report”), fully complies with the requirements of Section13(a)or Section15(d)of the Exchange Act; and 2. The information contained in the Periodic Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:November 5, 2015 /s/DANIEL N. SWISHER,JR. Daniel N. Swisher,Jr. President and Chief Executive Officer Date:November 5, 2015 /s/ERIC H. BJERKHOLT Eric H. Bjerkholt Executive VicePresident, Corporate Development and Finance, Chief Financial Officer and Corporate Secretary This certification accompanies the Form10-Q to which it relates, is not deemed filed with the Securities and Exchange Commission and is not to be incorporated by reference into any filing of Sunesis Pharmaceuticals,Inc. under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form10-Q), irrespective of any general incorporation language contained in such filing.
